Dismissed and Opinion filed September 26, 2002








Dismissed and Opinion filed September 26, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00512-CV
____________
 
HARTMAN MANAGEMENT CO., Appellant
 
V.
 
BFI WASTE SYSTEMS OF NORTH AMERICA, INC., Appellee
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 01-49546
 

 
M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment signed February 26, 2002.  On September 18, 2002, appellant filed an
unopposed motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed September 26, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).